DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

The amendments and arguments presented in the papers filed 10/25/2021 ("Remarks”) have been thoroughly considered. The Examiner’s responses to the Remarks are detailed below in this Office action.
Modified grounds of rejection clarifying the Examiner’s position are detailed below.

Claim Interpretation
	Claim 35 requires providing a first sample of a first template double stranded genomic DNA from a first source and a second sample of a second template double stranded genomic DNA from a second source. The number of templates or the diversity of the templates in the samples is not limited. The steps broadly encompass providing samples of a single template double stranded genomic DNA, i.e. a first uniform samples of a single template double stranded genomic DNA. There is no requirement that the sample or the first template double stranded genomic DNA be representative of the entire genome or the sequence diversity of the sources. The scope of the sources is not limited. The sources encompass entire genomes, target enriched genomic DNA, fragmented genomic DNA, etc. Thus, the input genomic DNA of the claimed method is 
	Claim 35 requires ligating hairpin adaptors with different nucleic acid sequence identifiers in separate reactions to the first template double stranded genomic DNA from a first source and the second template double stranded genomic DNA from a second source. The claim does not specify how the ligation reaction is to occur. The steps broadly encompass blunt ligation of genomic DNA, sticky-end ligation of genomic DNA, amplification of genomic DNA followed by ligation of the amplified genomic DNA. The claim does not specify the original template double stranded genomic DNA is the same physical molecule that is subsequently sequenced or is incorporated into the circular nucleic acid constructs.
	Claim 35 requires mixing circular nucleic acid constructs formed from the first template double stranded genomic DNA from a first source and the second template double-stranded genomic DNA from a second source to form a circular nucleic acid sequencing construct mixture. The diversity and the number of different circular nucleic acid constructs pooled together is not limited. For example, the claim encompasses a target enriched template double stranded genomic DNA, such that the number of circular nucleic acid constructs mixed together is as low as two.
	Claim 35 requires performing multiplexed single molecule sequencing of the circular nucleic acid sequencing construct mixture. The term “multiplexed” is not defined in the claim or in the specification. The term is understood to involve the sequencing of multiple, i.e. at least two, constructs at the same time. The term “single molecule sequencing” is not defined in the claim or in the specification. The term is interpreted as 
	The “throughput” of the multiplexed single molecule sequencing performed is not defined in the claim and there is no definition in the specification that defines the capabilities of the multiplexed single molecule sequencing. The number of templates sequenced and the amount of data generated in the multiplexed single molecule sequencing broadly encompasses data generated from sequencing at least two templates.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 35-37 and 40-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Travers (US 2009/0298075 A1; previously cited), McCloskey (US 2007/0020640 A1; previously cited) and Gormley (WO 2005/068656 A1; previously cited).
Regarding claim 35, Travers teaches the concept of providing double stranded DNA templates and ligating hairpin adapters to each end of the double stranded DNA templates (para. 10-12). The concept is encompassed by aspects of step (i), (ii), (iii) and (iv) of claim 35.
While Travers teaches steps regarding pooling, sequencing and identifying the source of the nucleic acid sequence, the priority documents of Travers only support 
Thus, Travers reference does not support the concept and is not relied upon for teaching after adding hairpin adaptors to a plurality of discrete nucleic acid samples, pooling the nucleic acid samples and sequencing the pooled nucleic acids. The question is whether this subject matter of Travers was established and known prior to Travers.
Gormley demonstrates the use of sample or library identification sequences within hairpin adaptors in the context of pooled nucleic acid samples that are sequenced in order to identify the source of the nucleic acid was known in the prior art.
Gormley teaches that pooling DNA samples was known, but that a problem with pooling prior to analysis is that information pertaining to individual DNA samples is lost (p. 1). Gormley teaches the incorporation of a “tag”, which is equivalent to the identifiers of Travers described in the priority documents, prior to pooling allows one to identify the 
It would have been recognized by the ordinary artisan that the concept of pooling tagged nucleic acids prior to sequencing and using the tags to identify the source of the nucleic acid based on the tag was known in the prior art as demonstrated by Gormley. Thus, while the priority documents of Travers may not support all of the reference’s teachings, the unsupported subject matter was known in the prior art as demonstrated by Gormley.
While the priority documents of Travers may not support all of Travers teachings regarding tagging, pooling, sequencing and identifying the source of a nucleic acid sequence, Gormley teaches such a process is known. It would have been prima facie obvious to the ordinary to have used the sample or library identification sequences within hairpin adaptors as taught by Travers in the priority documents to uniquely tag a sample of nucleic acids such that when it is pooled with other tagged nucleic acids, the original source of the nucleic acids is identified based on the tag sequence as described by Gormley. The use of such tags or identifiers in the sequencing of pooled nucleic acids allows one to identify the source of the nucleic acid concurrently with its sequence. The modification of Travers in view of Gormley has a reasonable expectation of success as both references support tagging nucleic acids with sample or library identifiers and would be combined based on parameters known in the prior art.
While Travers and Gormley teach and/or suggest the above methods, Travers is silent regarding the location of the identifiable sequence characteristics with the hairpins as described in claim 35.

Regarding claim 35, McCloskey teaches that it was known that identifiers or “batch-stamps” may be added to hairpin linkers (Fig. 3), such as those of Travers. The “batch-stamps” are located in the double stranded portion of the hairpin such that one is in the 5’ end and the other is in the 3’ end of the oligonucleotide forming the hairpin. The two batch-stamp sequences, i.e. 5’ sequence and 3’ sequence, hybridize to one another. See Fig. 3; Abstract; and para. 2, 13, 15, 16, 27 and 46. The “batch-stamps” identify nucleic acids from different samples (para. 27), and are analogous to the generic identifiers of Travers.
It would have been prima facie obvious to the ordinary artisan that the identifiable sequence characteristics of the hairpins of Travers may be placed in the double stranded portion of the hairpins in view of the information known in the field as demonstrated by McCloskey. Because Travers describes the benefits of sequencing both the sense and antisense strand/direction of a template (para. 9, 53 and 74), one would recognize the benefit of placing an identifiable sequence characteristic in the double stranded region. The benefit being that a consensus sequence for the identifiable sequence characteristic could be determined based on both the sense and antisense reads of the identifiable sequence characteristic.
Regarding claim 36, Travers teaches the nucleic acids are randomly fragmented by shearing using a nebulizer (para. 103 and 144).
Regarding claim 37, Travers teaches the fragments are end repaired (para. 144).
Regarding claim 40, Travers teaches sequencing by incorporating fluorescently labeled nucleotides via DNA polymerization (para. 146).
Regarding claim 41, Travers teaches the plurality of discrete nucleic acids samples may be from different samples (para. 101, 125 and 126), and identifies different organisms, such as bovine, mouse or human (para. 126).
It would have been prima facie to the ordinary artisan in view of the teaching of Travers as a whole that the discrete nucleic acids samples may be from different organisms, e.g. bovine and human or mouse and human, where the nucleic acids from the different organisms are labeled with a different identifiable sequence characteristic.
To the extent that applicant may argue that the priority documents of Travers do not support the subject matter of paras. 101, 125 and 126, Gormley teaches the nucleic acid samples come from different organisms, i.e. several different patients (p. 19). While different patients may be of the same species, they are different organisms in that they are not the same individual.
It would have been prima facie obvious that the tags or identifiers of Travers that identify a sample or a library, may be used in a modified method to identify nucleic acid samples originating from different organisms.

Response to the traversal of the 103 rejections
The Remarks argue the teaching of Travers regarding pooling of multiple samples and identifying the source of a nucleic acid is not available as prior art (p. 6). The Remarks further argue McCloskey and Gormley do not teach this subject matter missing from Travers (p. 6).

It is further noted the Examiner notes that “While Travers teaches steps regarding pooling, sequencing and identifying the source of the nucleic acid sequence, the priority documents of Travers only support sample or library identification sequences within hairpin adaptors (61/072160, para. 35)”. It is further noted the 61/072160 priority application of Travers states a “tag” (analogous to a barcode) “refers to a moiety linked to a nucleic acid of interest that can be used as a molecular recognition site to identify or distinguish the nucleic acid in a population” (para. 7), which is a more generalized description of the elements taught by Travers in para. 100 of the reference. 
However, the use of sample or library identification sequences within hairpin adaptors as described by Travers in the context of pooled nucleic acid samples that are sequenced in order to identify the source of the nucleic acid was known in the prior art.
Gormley teaches that pooling DNA samples was known, but that a problem with pooling prior to analysis is that information pertaining to individual DNA samples is lost (p. 1). Gormley teaches the incorporation of a “tag”, which is equivalent to the identifiers of Travers described in the priority documents, prior to pooling allows one to identify the source of a nucleic acid concurrently with the sequence of the nucleic acid (p. 4, 14, 15 and 41-42). 
A first question is whether the ordinary artisan would readily appreciate the use of barcoding and pooling nucleic acid sequencing templates was known prior to Travers. The examiner’s position is that it is within the skill of the ordinary artisan at the 

The Remarks argue the Examiner has not provided any rationale beyond that barcodes may be used to support alleged prima facie case of obviousness (p. 7). 
The arguments have been fully considered but are not persuasive. One would have been motivated to use the tags or barcodes of Travers in labeling, pooling and sequencing of samples because the use of such tags or identifiers in the sequencing of pooled nucleic acids allows one to identify the source of the nucleic acid concurrently with its sequence. In other words, it allows one to identify within pooled samples, which sequences correspond to which original source. Gormley also teaches that pooling DNA samples is a shortcut for analyzing multiple samples in a one-pot reaction (para. 2).

The Remarks argue Gormley teaches array-based ensemble sequencing and McCloskey teaches bisulfite gel capillary electrophoresis sequencing (p. 7). The Remarks argue that Gormley and McCloskey relate to a different type of sequence than the presently claimed single molecule sequencing methods citing to documents provided on the 10/25/2021 IDS (p. 7-8). The Remarks argue the ordinary artisan would not have found Gormley and McCloskey to be technically relevant to the sequencing of Travers (p. 8).
The arguments have been fully considered but are not persuasive. The core and underlining technique of Travers is not being modified in view of Gormley and McCloskey in terms of determining the sequence of a target nucleic acid. The methodology of how Gormley and McCloskey is not being relied upon. The subject matter relied upon in McCloskey and Gormley relates to the nucleic acid processing elements of Travers prior to sequencing and the analysis of the data obtained from the sequencing reads of Travers. Thus, the teachings of Gormley and McCloskey are relevant as they relate to the preparation of nucleic acids for sequencing and the post analysis of the sequencing data. There is no evidence that the preparation of sequencing templates may be modified in view of other nucleic acid preparation techniques. There is nothing in the modification of how the barcodes of Travers are used that render the barcodes inoperable in the context of Travers or in pooling the templates of Travers that renders them inoperable for the purpose of sequencing within the method of Travers.

The Remarks argue one would not have looked beyond barcoded multiplex next generation sequencing for sequencing multiple, barcoded samples based on references cited on the 10/25/2021 IDS (p. 8). The Remarks further describe limitation regarding the capacity of single molecule sequencing referencing to comments by Dr. White during a previous interview and in view of references cited on the 10/25/2021 IDS (p. 8-9). The Remarks further argue that even after the time of the claimed invention one of ordinary skill would have used individual flow cells for a samples rather than pooling n view of references cited on the 10/25/2021 IDS (p. 9).
The arguments have been fully considered but are not persuasive. Given the broad scope of the claimed invention regarding the complexity and diversity of the sources and the double stranded genomic DNA template as interpreted above, the capacity of Travers to sequence multiple templates from different sources is not necessarily a technological hurdle that hinders the use of Travers. For example, the ordinary artisan would recognize the benefit of labeling amplified templates as described by Travers (para. 139) with barcodes, pooling the labeled fragments and sequencing them in a single reaction in view of Gormley and McCloskey. The sequencing apparatus of Travers has 3000 discrete cores (para. 141) and would be of sufficient capacity to sequence a pool of an amplified fragment from each of two genomes.
There is nothing of record that demonstrates that a multiplexed single molecule sequencing method of low complexity is universally hindering. While the cited documents describe limitations related to more complex multiplexed single molecule sequencing methods such as whole genome sequencing or the use of highly complex and diverse sources having a significant plurality of nucleic acid templates, the claimed invention does not focus on or require such a capacity of the multiplexed single molecule sequencing method.
Amending the claims to focus on providing a plurality of template double stranded genomic DNA fragments from two different organism that are actively prepared according to steps (ii) and (iv) without the use of amplification and directly 

The Remarks argue the Examiner has used applicant’s specification as a blueprint to picking and choosing sections of Gormley and McCloskey (p. 10).
In response to arguments that the examiner's conclusion of obviousness is based upon improper hindsight reasoning relying on applicant’s specification as a blueprint, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The Remarks argue the ordinary artisan would not have had a reasonable expectation of success based on the limited throughput and low accuracy of single molecule sequencing in view of the references cited on the IDS (p. 10). The Remarks further argue that is after the claimed invention that persons of ordinary skill in the art considered using barcoded single molecule sequencing methods (p. 10-11). 
The arguments have been fully considered but are not persuasive. The claimed invention is not commensurate in scope with the arguments. The arguments and cited references relate to population screening, which is but one embodiment of the presently 

Conclusion
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634